El Juez Asociado Sr. Aldrey
emitió la opinión del tribunal.
Pedro Paras fué denunciado en anión de otras dos per-sonas ante la Corte Municipal de Eío ..Grande por el delito de turbar la paz pública, y contra la sentencia que en grado de apelación dictó la Corte de Distrito de San Juan decla-rándolo culpable de ese delito e imponiéndole como castigo el pago de una multa de diez pesos o prisión en defecto de pago, interpuso el presente recurso de apelación.
La transcripción que para -resolverlo nos lia presentado sólo contiene la denuncia, la sentencia de la corte de distrito y el escrito de apelación, y en el alegato que nos presentó *242solicitando ' la revocación de la sentencia apelada funda su petición únicamente en que la denuncia no contiene hechos suficientes constitutivos del delito por el cual fue declarado convicto.
La denuncia, en lo necesario, dice así:
“Que en septiembre 5, 1914, desde las 7 p. m. hasta las 9 p. m. y en el coro y campanario de la Iglesia Católica de este pueblo del Distrito Judicial Municipal de Río Grande, Puerto Rico, que forma parte del Distrito Judicial de San Juan, Puerto Rico, los citados Pedro Puras, Pbo., Serafín Benitez y Angel Benitez, entonces y ■allí, voluntaria e ilegalmente, y con manifiesta intención maliciosa, perturbaban e interrumpían a un meeting evangélico religioso que los ministros y creyentes de la. Iglesia Bautista, autorizados por escrito’por el Sr. Alcalde de este pueblo, querían dar en la plaza pública. Tal interrupción consistió en cantos y repiques de cam-panas en la forma siguiente: el sacerdote vestido de paisano y sin feligreses en su iglesia, tarareaba cantos al parecer fúnebres en el coro de la iglesia, ahuecando la voz y dirigiéndola hacia el sitio donde había de empezar el meeting, contestando el sacristán, y el referido sacerdote por intervalos decía BOMBA, a cuya voz se repicaban las campanas, sucediéndose esto como diez o • doce veces, en cuyo lapso de tiempo no pudieron empezar su meeting cuando querían hacerlo.”
Sostiene el apelante qne la denuncia es insuficiente por-que no expresa cuándo, en qué momento, a qné hora, que-rían aquellos ministros y creyentes celebrar su reunión en la plaza pública, y que las palabras y actos que se le imputan no son constitutivos de conducta grosera, indecorosa ni ofen-siva.
En cuanto a lo primero, por la denuncia se sabe que la reunión religiosa trataba de celebrarse de 7 a 9 de la noche del 5 de septiembre de 1914 porque según ella durante ese tiempo no pudieron empezarla por impedírselo los cantos y repiques de campanas verificados en la iglesia; y en cuanto a lo segundo, uno de los modos de cometer el delito de turbar la paz pública es por medio de ruidos, y aunque los cantos y repiques de campanas no puedan estimarse generalmente como ruidos, sin embargo, al igual que la mejor música, pue-*243cien constituir un ruido según las condiciones del lugar y tiempo y en relación con el estado de ánimo de las personas que los escuchan. El Pueblo v. Vilaró, 13 D. P. R., 40. Los cantos y repiques de campana en una iglesia, llevados a efecto con la intención de perturbar una congregación de personas lícitamente reunidas se convierten en' ruido para tales per-sonas porque les impiden celebrar su reunión.
No es por tanto sostenible la objeción opuesta a la denun-cia y la sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. Hutchison no intervino.